Exhibit 10.1

AMENDMENT NO. 2 TO THE MANAGEMENT AGREEMENT

This AMENDMENT dated January 29, 2019 to the MANAGEMENT AGREEMENT made as of
January 1, 2004, as amended April 1, 2014 (the “Management Agreement”), by and
among CERES MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”),
MORGAN STANLEY SMITH BARNEY SPECTRUM SELECT L.P., a Delaware limited partnership
(the “Partnership”) and GRAHAM CAPITAL MANAGEMENT, L.P., a Delaware limited
partnership (the “Advisor”, and together with CMF and the Partnership, the
“Parties”).

W I T N E S S E T H:

WHEREAS, CMF allocates, from time to time, a certain amount of the assets of the
Partnership to the Advisor to trade pursuant to the Management Agreement; and

WHEREAS, the Parties wish to amend the Management Agreement to reflect (i) a
reduction in the management fee paid under Section 6 and (ii) a reduction in the
incentive fee and change in the frequency of the payment of the incentive fee
under Section 6(a)(ii).

NOW, THEREFORE, the parties agree as follows:

1.    The monthly management fee rate referred to in the Section entitled “Fees”
in the Management Agreement is hereby reduced to a monthly management fee rate
equal to 1/12 of 1.35% (a 1.35% annual rate).

2.    The language in Section 6(a)(ii) is hereby deleted in its entirety and
replaced with the following:

The annual incentive fee equal to 18% of the “Trading Profits” (as defined in
Section 6(d)) experienced by the Partnership as of the end of each such period,
payable on a non-netted basis vis-à-vis other trading advisor(s) or the
Partnership.

3.    This Amendment No. 2 shall take effect as of the 1st day of February,
2019.

4.    This Amendment No. 2 may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute the
same agreement.

5.    This Amendment No. 2 shall be governed and construed in accordance with
the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the date first written above.

 

    
MORGAN STANLEY SMITH BARNEY SPECTRUM
SELECT L.P.      By:      Ceres Managed Futures LLC           (General Partner)
     By      /s/ Patrick T. Egan      

 

     

Patrick T. Egan

President & Director

     CERES MANAGED FUTURES LLC      By      /s/ Patrick T. Egan      

 

     

Patrick T. Egan

President & Director

     GRAHAM CAPITAL MANAGEMENT, L.P.      By      /s/ Paul Sedlack      

 

     

Paul Sedlack

COO

 

 

– 2 –